Catherine Pitman P.Geo. AMC Mining Consultants (Canada) Limited, Suite 1330, 200 Granville Street, Vancouver, British Columbia V6C 1S4, Canada August 11th, 2011 Toronto Stock Exchange British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Autorite des marches financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Superintendent of Securities, Prince Edward Island Dear Sirs/Mesdames: Re:Consent of Qualified Person Rubicon Minerals Corporation (the “Company”) Filing of Technical Report I, Catherine Pitman, hereby consent to: (a) the public filing of the technical report entitled “F2 Gold System - Phoenix Gold Project Bateman Township Red Lake, Canada Technical Report” dated effective August 8th2011 (the “Technical Report”) in support of the news release issued by the Company dated June 29, 2011 (the “News Release”); and (b) the use of extracts from, and a summary of, the Technical Report in the News Release. I hereby confirm that I have read the News Release and that it fairly and accurately represents the information in the parts of the Technical Report for which I am responsible. Sincerely, ORIGINAL SIGNED BY Catherine Pitman P.Geo.
